Case 1:19-cv-24319-JLK Document 4 Entered on FLSD Docket 10/22/2019 Page 1 of 2

RETURN OF SERVICE

UNITED STATES DISTRICT COURT
District of Florida

Case Number: 1:19-CV-24319-JLK

Plaintiff:
CARLOS BRITO

Vs.

Defendant:
LONESTAR RETAIL INCOME FUND, LLC.

For:

Anthony J. Perez, Esq.
GARCIA-MENOCAL & PEREZ, P.L
4937 SW 74TH COURT

SUITE 3

MIAMI, FL 33155

Received by Lindsay Legal Services, Inc on the 21st day of October, 2019 at 9:49 am to be served on
LONESTAR RETAIL INCOME FUND, LLC. C/O J. MICHAEL BARRENCE, ITS REGISTERED AGENT,
1200 BRICKELL AVENUE, SUITE 500, MIAMI, FL 33131.

|, Roberto Lindsay, do hereby affirm that on the 21 st day of October, 2019 at 1:45 pm, I:

served a CORPORATION by delivering a true copy of the SUMMONS IN A CIVIL ACTION AND
COMPLAINT with the date and hour of service endorsed thereon by me, to: EUGENIO HURTADO as
ADMINITRATIVE CLERK for LONESTAR RETAIL INCOME FUND, LLC. C/O J. MICHAEL
BARRENCE, ITS REGISTERED AGENT at the address of: 9415 SUNSET DRIVE, SUITE 274, MIAMI,
FL 33173 and informed said person of the contents therein, in compliance with state statutes.

Additional Information pertaining to this Service:

10/21/2019 11:30 am Attempted service at 1200 Brickell Avenue, Suite 500k, Miami, Fl. 33131. There's no
suite 500, Check on Suite 501 they don't know Michael Barrence, Check with concierge subject and
company unknown.

10/21/2019 1:45 pm Served at 9415 Sunset Drive, Suite 274, Miami, Fl. 33173

 
Case 1:19-cv-24319-JLK Document 4 Entered on FLSD Docket 10/22/2019 Page 2 of 2

RETURN OF SERVICE For 1:19-CV-24319-JLK

| certify that | am over the age of 18, have no interest in the above action, and am a Certified Process
Server, in good standing, in the judicial circuit in which the process was served. Under penalty of perjury, |
declare that | have read the foregoing documents, and that the facts stated in it are tue. NO NOTARY
REQUIRED PURSUANT TO F.S.92.525(2)

Roberto Lindsay UN
C.P.S. 1094

   

Lindsay Legal Services, inc.
7105 SW 8th Street

Suite 307

Miami, FL 33144

(305) 273-0317

Our Job Serial Number: RLA-2019002577

Copyright © 1992-2019 Database Services, Inc. - Process Server's Toolbox V8.1c

 
